Citation Nr: 1504738	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  11-05 525A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Appellant and her family members, T.O., J.O., and M.R.



ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1953 to May 1973.  Unfortunately, he passed away in August 2009.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Department of Veterans' Affairs (VA) Pension Management Center in St. Paul, Minnesota.  This claim is under the jurisdiction of the Regional Office (RO) in Lincoln, Nebraska.

The appellant and several family members testified before the undersigned Veterans Law Judge (VLJ) via video conference (video conference hearing) in March 2012.  A copy of the hearing transcript is of record.

In January 2014, the Board requested a medical opinion from the Veterans Health Administration (VHA), which was received in February 2014.  A supplemental opinion was requested in July 2014 and received in September 2014.



FINDINGS OF FACT

1.  The Veteran's death certificate lists his immediate cause of death as renal failure due to hypertension due to sepsis; recurrent aspiration, jejunostomy tube site infection, and cervical spinal stenosis are listed as significant conditions contributing to death but not resulting in the underlying cause.

2.  At the time of his death, the Veteran was service connected for lumbosacral strain, duodenal ulcer disease, inguinal hernias, and scars.

3.  The evidence is at least in equipoise as to whether the Veteran's service-connected disabilities caused or contributed substantially or materially to his death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1310, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.312 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the appellant.

Service connection for the cause of the Veteran's death may be granted if a disability incurred in or aggravated by service was either the principle, or a contributory, cause of the Veteran's death.  38 C.F.R. § 3.312(a).  For a service-connected disability to be the principle cause of death it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  38 C.F.R. § 3.312(b).

For a service-connected disability to be a contributory cause of death it must have contributed substantially or materially, and combined to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(c)(1).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).

Medical evidence is required to establish a causal connection between service or a disability of service origin and the Veteran's death.  Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).


The Veteran's immediate cause of death was renal failure, which was due to hypertension, which was due to sepsis.  See August 2009 Death Certificate (signed by Dr. Connie Beehler).  Additionally, recurrent aspiration, jejunostomy tube (J tube) site infection, and cervical spinal stenosis were listed as significant conditions contributing to death but not resulting in the underlying cause.  Id.  At the time of his death, he was service connected for lumbosacral strain, duodenal ulcer disease, inguinal hernias, and scars.

The appellant asserts that her husband's death was caused or substantially contributed to by his duodenal ulcer disease and associated complications.  Specifically, she asserts that the Veteran's service-connected ulcer demanded the placement of the J tube instead of the more commonly used percutaneous endoscopic gastrostomy (PEG) tube, and that this contributed to the Veteran's death.  She claims that its location made it more likely to result in infection.  She alternatively claims that the Veteran's overall health, greatly affected by his digestive system problems, led to his death and that, therefore, his service-connected disabilities should be considered as having contributed to his death.  

Post-service private treatment records establish that, following service, the Veteran continued to receive treatment for digestive system complaints, was diagnosed with peptic ulcer disease, and underwent a gastrectomy with partial colectomy in 1976.  He died on August [redacted], 2009.  

The appellant has submitted a statement from the Veteran's private physician, Stephen Nagengast, M.D., confirming that the Veteran's prior gastric resection necessitated the placement of the J tube in December 2008.  Dr. Nagengast stated that, due to the Veteran's prior gastric resection, he did not feel that he could undergo PEG tube placement.  See also December 2008 BryanLGH Medical Center Operative Report (noting that the Veteran's prior partial gastric resection precludes placement of a PEG tube and, thus, that he "requires [a] jejunostomy tube for chronic nutrition").

VA also obtained a medical opinion during an examination conducted in February 2011.  The VA examiner noted that the Veteran had repeated aspiration pneumonia secondary to dysphagia and that the dysphagia was due to nonservice-connected cervical spine stenosis.  The examiner stated that the J tube was needed to address the dysphagia.  Further, the examiner stated that the previous ulcer resulted in tube placement in the jejunum rather than the stomach, but that this "minor change" in location would not substantially change the overall picture.  The VA examiner concluded that the service-connected conditions did not substantially contribute to or hasten the Veteran's death due to recurrent aspiration, J tube site infection, and cervical spinal stenosis.

In January 2014, the Board sought further medical comment, and on February 24, 2014, Dr. Gregory A. Wille, the Chief of Surgical Services for the VA Central California Health Care System, opined that, based on his review of the available medical and lay evidence of record, the placement of the J tube did not contribute to the Veteran's eventual death.  In support of this, Dr. Wille maintained that the appellant's assertion that infection around the J tube site "would have been less likely to have led to his death if a gastrectomy had not been done, thereby permitting placement of a [PEG tube], was not supported by the evidence."  Rather, Dr. Wille stated that he "found nothing [in the record] that suggested that his jejunostomy was contributory [to his death] other than its listing on the Death Certificate."  


Dr. Wille additionally opined that the evidence of record did not support a conclusion that the Veteran's duodenal ulcer disease caused his death.  Dr. Wille reasoned that, although he could "imagine a sequence of events and diagnoses that could be interpreted as implying a causal relationship," the available evidence did not establish such a link.  He noted that there was no evidence in the record that the Veteran's 1976 gastrectomy with partial colectomy was the result of his service-connected ulcer disease.  Had this "critical" connection been made, Dr. Wille maintained, the Veteran's death "could be ascribed to chronic complications of his gastrectomy."  

A supplemental opinion dated September 25, 2014 was provided by Kathryn M. Tchorz, M.D., FACS (Fellow, American College of Surgeons).  Dr. Tchorz opined that the Veteran's service-connected medical conditions, including his inguinal hernias, lumbosacral strain, and duodenal ulcer disease, either individually or collectively, did not create, cause, or hasten his death.  As to the Veteran's service-connected ulcer disease, Dr. Tchorz stated that gastrectomy was the "standard care" for ulcer disease such as the Veteran's during the 1970's.  As such, Dr. Tchorz effectively found that the Veteran's 1976 gastrectomy with partial colectomy was, in fact, the result of his service-connected ulcer disease.  Despite this, as to the placement of the J tube, Dr. Tchorz explained that "unless the [Veteran] developed necrotizing fasciitis from leaking jejunostomy into the tissues of the abdominal wall, or had an unrecognized intra-abdominal abscess, superficial skin / local wound infection at the site of the jejunostomy was not related to the [Veteran's] death."  Rather, the most likely cause of the Veteran's death was his cervical spine fractures, which led to aspiration pneumonia, which "most probably" led to his sepsis, hemodynamic instability, multi-system organ failure, and death.  Thus, "[e]ven if the [Veteran] developed sepsis from an unrecognized complication of jejunostomy placement, his previous gastric surgery for peptic ulcer disease did not cause his death or is not related to his death."

Although the VA examiners ultimately adduced negative etiological opinions with regard to the relationship between the service-connected ulcer disease and the Veteran's death, the rationales underlying those opinions, when considered in conjunction with the medical evidence of record, support the appellant's contention that chronic complications of the Veteran's treatment for his service-connected duodenal ulcers contributed materially to his death.  Significantly, Dr. Wille and Dr. Tchorz, as well as the Veteran's private treating physician Dr. Nagengast, agree that the Veteran's prior gastrectomy with partial colectomy required that a J tube be placed for feeding rather than the more commonly used PEG tube.  And, as noted, infection at the J tube site was listed as a condition contributing to death on the Veteran's death certificate.  See August 2009 Death Certificate.  

Additionally, in the February 2014 opinion, Dr. Wille specifically stated that, if the Veteran's 1976 gastrectomy with partial colectomy was the result of his service-connected ulcer disease, his death "could be ascribed to chronic complications of his gastrectomy."  And in her September 2014 supplemental opinion, Dr. Tchorz confirmed that the gastrectomy was the "standard care" at the time for ulcer disease such as the Veteran's.  See also February 2011 VA Examination Report (noting that treatment for the ulcer resulted in the J tube placement).  Moreover, the Veteran's private medical records establish that his 1976 gastrectomy with partial colectomy was performed for the treatment of his ulcers.  See, e.g., August 1997 Progress Note from Family Practice Specialists, LLC (noting that the Veteran "had partial gastrectomy for ulcers in 1976").  


Accordingly, given the VA expert's opinion that the "chronic complications of his gastrectomy" contributed to the Veteran's death in August 2009, bearing in mind that the placement of a J tube was necessary due to his previous gastrectomy, considering that both a VA examining expert, Dr. Tchorz, and the Veteran's private physician, Dr. Nagengast, found that the gastrectomy was performed to treat his service-connected ulcers, and in view of the fact that the death certificate indicates that "J tube site infection" was determined to be a significant contributing factor to his death, the Board finds the medical evidence is at least in a state of relative equipoise as to whether the Veteran's service-connected ulcer disease substantially contributed to his death.  Van Slack, 5 Vet. App. at 502.  Under such circumstances reasonable doubt will be resolved in the claimant's favor through application of VA's benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


